In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 05-2866
SHEILA SANCHEZ, on behalf of
   CHILA SANCHEZ,
                                              Plaintiff-Appellant,
                                v.


JO ANNE B. BARNHART, Commissioner
    of Social Security,
                                              Defendant-Appellee.
                         ____________
            Appeal from the United States District Court
                for the Western District of Wisconsin.
           No. 03-C-537-C—Barbara B. Crabb, Chief Judge.
                         ____________
   ARGUED SEPTEMBER 22, 2006—DECIDED NOVEMBER 7, 2006
                         ____________


  Before POSNER, ROVNER, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. This suit challenges the denial of
social security disability benefits to the plaintiff’s daughter,
12-year-old Chila Sanchez. Although social security disabil-
ity benefits are designed for disabled workers, low-income
parents can obtain them on behalf of their disabled children.
42 U.S.C. § 1382c(a)(3)(C). The standard rationale for this
curious-seeming extension of the benefits program for
disabled adults is, as we explained in Keys v. Barnhart, 347
2                                                 No. 05-2866

F.3d 990, 991 (7th Cir. 2003), that having a disabled child
may limit the amount of productive work that the parents
can do, inflicting hardship on families of limited means. See
also Encarnacion v. Barnhart, 331 F.3d 78, 91 (2d Cir. 2003);
H.R. Rep. No. 231, 92d Cong., 2d Sess. 147-48 (1972),
reprinted in 1972 U.S.C.C.A.N. 4989, 5133-34; Marcia K.
Meyers, Henry E. Brady & Eva Y. Seto, Expensive Children in
Poor Families: The Intersection of Childhood Disabilities &
Welfare 2, 69 (Pub. Policy Inst. of Cal. 2000). But since
disabled children generally do not have a work history, the
structure of the disability program for them necessarily
differs from that for adults, except in cases in which the
child has a “listed impairment,” that is, an impairment that
would entitle the adult to disability benefits without any
further inquiry into his ability to work; the child is treated
the same in such a case. Otherwise the question is whether
the child is severely limited in functioning in specified areas
of life activity such as concentration and communication,
which correspond to activities that adults perform at work.
Thus “a child is entitled to benefits if his impairment is as
severe as one that would prevent an adult from working.”
Sullivan v. Zebley, 493 U.S. 521, 529 (1990).
  To refine the inquiry, we explained in Keys, the Social
Security Administration has “designate[d] six ‘domains’ of
functioning: acquiring and using information; attending
to and completing tasks; interacting with and relating to
other people; moving about and manipulating objects;
caring for oneself; and health and physical well-being. 20
C.F.R. § 416.926a(b)(1). A claimant is to be found disabled
if he has an ‘extreme’ limitation in at least one of the
domains, or ‘marked’ limitations in at least two. 20 C.F.R. §
416.926a(d). ‘Marked’ and ‘extreme’ limitations in a given
domain can be established by standardized test scores
No. 05-2866                                                   3

that are two or three standard deviations, respectively,
below the mean—that is, either in the lowest 2.5 percent of
the distribution or the lowest one-half of 1 percent—
provided, however, that the scores are representative of
day-to-day functioning. 20 C.F.R. §§ 416.926a(e)(2)(iii),
416.926a(e)(3)(iii). Test scores are not conclusive, there-
fore, and the bulk of 20 C.F.R. § 416.926a is devoted to
‘general descriptions of each domain,’ against which a
claimant’s functioning may be compared.” 347 F.3d at 994.
   The plaintiff in our case argues that her daughter has
asthma so severe as to constitute a “listed impairment.” But
she challenges the administrative law judge’s contrary
finding solely on the ground that he failed to explain it
adequately. There is merit to the argument and ordinarily it
would require a remand. But in administrative as in judicial
proceedings, errors if harmless do not require (or indeed
permit) the reviewing court to upset the agency’s decision.
Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004); Keys v.
Barnhart, supra, 347 F.3d at 994-95; Save Our Heritage, Inc. v.
FAA, 269 F.3d 49, 61 (1st Cir. 2001). This is such a case. Chila
does have asthma, uses a bronchodilator occasionally, and
occasionally takes cortisone. For her asthma to rise to the
level of a listed impairment, however, there must be medical
evidence either of “persistent low-grade wheezing between
acute attacks” or of “the absence of extended symptom-
free periods requiring daytime and nocturnal use of
sympathomimetic bronchodilators.” 20 C.F.R. § 404, Subpt.
P, App. 1, 103.03C. There is no such evidence, as the district
court noted and the Social Security Administration’s brief
explains at length; the plaintiff’s reply brief contests neither
the district court’s finding nor SSA’s explanation. A listed
impairment is designed to identify a disabling ailment; and
if Chila is disabled it is because of psychological problems,
not asthma. Asthma is physically disabling. But Chila attends
4                                                No. 05-2866

school, including gym classes, and summer camp, and there
is no indication that her asthma interferes with these
activities. Apparently she has never used her inhaler in
school.
  A neuropsychologist, however, diagnosed Chila, who was
sexually abused as a small child, as suffering from attention-
deficit disorder, anxiety, and “sensory
defensiveness”—which means abnormal sensitivity to being
touched. He based this diagnosis mainly on an interview
and on her mother’s description of Celia’s behavior—a
description that the administrative law judge thought
exaggerated.
  Neuropsychology is the branch of psychology that
specializes in the study of the effect of the brain on psycho-
logical phenomena. See Stedman’s Medical Dictionary
1213 (27th ed. 2000); Raymond J. Corsini & Alan J. Auer-
bach, Concise Encyclopedia of Psychology 606-07 (2d ed.
1996). The neuropsychologist gave Chila tests of memory,
intelligence, ability to plan and form concepts, ability to
control impulses, and related capabilities. These are the
sorts of test that neuropsychologists specialize in giving.
The psychologist whom the administrative law judge
credited, though he has a Ph.D in clinical psychology, is not
a neuropsychologist and had he administered similar tests
and interpreted the results differently from the neuro-
psychologist the administrative law judge would have been
skating on thin ice to credit his results over those of the
specialist.
  But that is not what the clinical psychologist did. He
merely pointed out the obvious—that the tests administered
by the neuropsychologist had failed to reveal serious
psychological problems. The neuropsychologist’s reports
stated that “formal testing does not reveal any significant
No. 05-2866                                                  5

patterns of neurocognitive dysfunction,” that Chila has
no “straightforward” form of attention-deficit disorder, and
that “she is not showing any difficulties with planning,
problem solving, utilizing feedback, coping with interfer-
ence effects, or responding to demands for flexibility.”
Other parts of the reports indicate that Chila may have
serious psychological problems after all, but the overall
impression that the administrative law judge was entitled to
form, with the aid of the clinical psychologist’s explana-
tions, was merely that Chila is not a perfectly well adjusted
child. And the neuropsychologist’s diagnosis of sensory
defensiveness and the like was based in part on a descrip-
tion of Chila’s behavior by her mother that the administra-
tive law judge was entitled to and did find to be exagger-
ated. It was the neuropsychologist who, in relying on the
mother, was skating on thin ice.
  The administrative law judge was also influenced, and
properly so, by the fact that Chila’s own testimony, and
more important her report cards and other reports of her
school performance, depict a normal schoolgirl. She is
sometimes difficult or aggressive in school, but that is
hardly unusual, and indeed were it not for some of the
psychological evidence one would think her rather
average despite her unfortunate childhood experience. To be
disabled as an adult is to be unable to work, and to be
disabled as a child is to be unable to engage in activities,
such as completing tasks and relating to other people, that if
an adult could not engage in them would disable the adult
from working. Those are the “domain” activities. Chila
engages in all of them. See Sullivan v. Zebley, supra, 493 U.S.
at 540.
                                                   AFFIRMED.
6                                                 No. 05-2866

  ROVNER, Circuit Judge, dissenting. As the majority
points out, Chila would be entitled to benefits if she had
marked limitations in two functional domains. See 20 C.F.R.
§ 416.926a(d). The administrative law judge here errone-
ously adopted the opinion of nontreating psychologist Dr.
Larry Larrabee, denying that Chila had any marked func-
tional limitations, over the opinion of treating
neuropsychologist Dr. Peter Williamson, who opined that
Chila had marked limitations in the domains of attending to
and completing tasks and interacting and relating
with others. Because substantial evidence does not support
the ALJ’s reasons for crediting Dr. Larrabee’s opinion over
that of Dr. Williamson, I would remand the case for fur-
ther evaluation. See Gudgel v. Barnhart, 345 F.3d 467, 470 (7th
Cir. 2003).
  In discussing the relative merits of both doctors’ opinions,
the majority glosses over the two unsubstantiated reasons
that the ALJ gave for ignoring Dr. Williamson’s opinion.
The ALJ first stated that Dr. Williamson and Chila did not
have “a close treatment relationship.” But Dr. Williamson
evaluated Chila three times over three years, and this
“longitudinal picture” of Chila’s condition should have
entitled Dr. Williamson’s opinion to greater weight than
that of a nontreating source. See 20 C.F.R. § 416.927(d)(2)(i).
Second, the ALJ discounted Dr. Williamson’s opinion
because it was based “primarily on the mother’s responses.”
But this characterization misrepresents the record. In his
evaluation report, Dr. Williamson expressly stated that he
would treat the mother’s responses “very cautiously”
because they were “extreme.” (A.R. 430.) More importantly,
Dr. Williamson did not refer to the mother at all in the
pertinent evaluation form in which he opined that Chila has
two marked limitations. (Id. at 425-26.)
No. 05-2866                                                   7

  Nor does the majority acknowledge the ALJ’s unsup-
ported reasons for crediting Dr. Larrabee’s opinion. The ALJ
stated that he accepted Dr. Larrabee’s opinion because of
“his credentials and his opportunity to review the
entire record.” But Dr. Larrabee does not have particular
credentials that warrant crediting his opinion over Dr.
Williamson’s, especially since only Dr. Williamson per-
sonally evaluated Chila. See 20 C.F.R. § 416.927(d)(5).
Moreover, Dr. Larrabee’s expertise, as he himself acknowl-
edged, was circumscribed by the matter at issue. Even
though he testified about the long-term trauma a very
young sexual abuse victim would experience, he was
unwilling to opine about the effects of abuse on Chila: such
an opinion, he conceded on cross-examination, lies “outside
of my area of expertise.” (Id. at 122, 132.)
   The ALJ’s decision to rely on Dr. Larrabee’s opinion is
especially troubling because Dr. Larrabee did not sub-
stantiate his conclusions that Chila had no marked limita-
tions. (A.R. 128-31.) When pressed by Chila’s representative,
Dr. Larrabee cited Dr. Williamson’s reports as the basis for
his conclusion. (Id. at 131.) But Dr. Williamson’s evaluation
of Chila’s functional limitations differed substantially from
Dr. Larrabee’s conclusion. Dr. Williamson pointed out, for
instance, that Chila had marked limitations in attending to
and completing tasks because “[r]ecent testing revealed
significant deficits in attention under stressful and demand-
ing conditions.” (Id. at 425.) He also noted that Chila had
marked limitations in interacting and relating with others
because Chila’s “anxiety and sensory defensiveness have a
substantial impact on her social self regulation.” (Id. at 426.)
Dr. Larrabee never accounted for these countervailing
findings, and substantial evidence therefore does not
support the ALJ’s decision to credit Dr. Larrabee’s
8                                                 No. 05-2866

conclusory opinion over Dr. Williamson’s well-supported
one. See 20 C.F.R. § 416.927(d)(3).
   Contrary to the majority’s conclusion, there is ample
record evidence suggesting that Chila’s psychological
impairments were severe. For example, Chila’s psychia-
trist noted that Chila frequently experienced anxiety attacks
at school, (A.R. 478, 480), and engaged in compulsive
behaviors that included picking at her scalp until she had
bleeding sores, (id. at 449, 457-58). There is also evidence
that Chila’s psychological impairments interfered with her
ability to interact and relate with others. For example,
although the majority believes that Chila’s school reports
depict “a normal schoolgirl,” Chila’s most recent school
report shows that she “rarely” demonstrated self-control,
solved conflicts appropriately, or cooperated with others.
(Id. at 266.) A consulting psychiatrist characterized Chila’s
“social phobia” as “significant.” (Id. at 449.) There is also
evidence that her impairments limited her ability to attend
to and complete tasks. Chila’s most recent school report
describes her failure to timely complete assignments as
“really affecting Chila’s progress!” (Id. at 266.) Her psychia-
trist noted Chila’s “excessive distractibility” and “difficulty
following through.” (Id. at 456.) Given this record, Chila
deserves to have an ALJ decide whether her serious psycho-
logical impairments render her disabled for reasons that are
supported by substantial evidence.
No. 05-2866                                             9

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—11-7-06